DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
Claims 1, 11, 12, and 51-64 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 02/28/2022 are acknowledged.  Claims under consideration in the instant office action are claims 1, 11, 12, and 51-64.
 Applicants' arguments, filed 02/28/2022, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Terminal Disclaimer
The terminal disclaimer filed on 02/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,179,355 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a compound of formula AM-1, AM-2, or AM-5.
The closest prior art found, Mickle (US 2009/0192093) teaches a dipeptide amphetamine prodrug of the following structure:

    PNG
    media_image1.png
    111
    278
    media_image1.png
    Greyscale

wherein R1 and R2 are independently amino acid side-chains (Figure 1) and compositions comprising such compounds at therapeutically effective doses for the treatment of disorders such as ADHD (see abstract; paragraph 0002).  Mickle teaches that R1 and R2 of the dipeptide amphetamine prodrug can be L-lysine or arginine (paragraphs 0105, 107, 108, see full document, specifically areas cited).  Mickle teaches such amphetamines are biologically available by oral administration, but have decreased pharmacological activity when administered intravenously or intranasally (see abstract).  Mickle teaches such prodrugs present at an amount of 10 to 100 mg (claim 8).  Regarding the limitation of a dosage of 0.6 mg/kg to 65 mg/kg, Mickle discloses an amount of 10 to 100 mg, which would overlap the recited range depending on the weight of the patient.
However, the claimed invention has demonstrated unexpected results wherein compositions comprising the claimed compounds provide substantially less amphetamine release as compared to compounds having amino acids with free terminal amines. In addition, when administered orally, compositions with the claimed compounds provide for greater amphetamine release than amphetamine conjugates with amino acids having free terminal amines.  Thus, there would be no reason one skilled in the art at the time the invention was made would formulate a compound of formula AM-1, AM-2, or AM-5 and expect the release results demonstrated by Applicant based on the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 11, 12, and 51-64 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Lee/
Examiner, Art Unit 1628
/SAVITHA M RAO/Primary Examiner, Art Unit 1629